Fourth Court of Appeals
                                San Antonio, Texas
                                      February 8, 2017

                          No. 04-16-00696-CR & 04-16-00697-CR

                             David Kennard VASBINDER III,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                    Trial Court No. CR-14-0000069 & CR-15-0000021
                        Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on February 2, 2017. See TEX. R. APP. P. 38.6(a). On the due date,
Appellant filed a second motion for a thirty-day extension of time to file the brief.
    Appellant’s motion is GRANTED; the brief is due on March 6, 2017. NO FURTHER
EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL BE GRANTED.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2017.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court